Citation Nr: 1824456	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-17 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to July 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  However, in addition to PTSD, the record shows a diagnosis of major depression.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In December 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the Veteran has perfected an appeal of entitlement to the propriety of the denial of multiple clothing allowance payments for 2013; however, such issue has not been certified to the Board.  Furthermore, the Veteran has requested a Board hearing in connection with such appeal.  Therefore, such matter will be the subject of a future Board decision, if otherwise in order.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his currently diagnosed PTSD and major depression are related to his military service.



CONCLUSION OF LAW

The criteria for service connection for PTSD and major depression have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The evidence required to support the occurrence of an in-service stressor generally varies depending on whether the veteran was engaged in combat with the enemy.  In the instant case, the record does not reflect that the Veteran engaged in combat with the enemy. 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304 (f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Further, VA regulations provide that, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(1).

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  Here, the Veteran's claim was certified in September 2014 and is therefore to be considered under the DSM-5.  However, the Secretary has specifically indicated that all diagnoses completed under DSM-IV may still be applied for any claims pending before the Board.  Id.  As the record contains prior evaluations performed citing DSM-IV, the Board will consider the DSM-IV based assessments provided in the Veteran's record in reaching a decision regarding his claim for service connection for an acquired psychiatric disorder.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In documents of record and at his Board hearing, the Veteran claimed that he has an acquired psychiatric disorder, to include PTSD, related to his military service, to include three deployments to Iraq.  Specifically, he reported that, during such deployments, he was the Group Sergeant Major and was responsible for the Marine Logistics Group (MLG), which included about 8,000 service members.  The Veteran indicated that, as part of job duties, he traveled all over Iraq by convoy to visit and inspect the areas where the service members were stationed.  He reported that, during his travel by convoy, as well as while stationed at camp, they received incoming fire, to include an IED strike and small arms fire.  The Veteran further testified that the MLG included the Shop Surgical Trauma Platoon (SSTP), which treated every service member and civilian that came to the shock trauma unit for treatment, and, in his leadership position, he visited the SSTP on an almost daily basis during his first two deployments.  The Veteran further reported that he was also responsible for the Mortuary Affairs Unit, which required that he view each deceased service member and perform the ramp ceremony prior to their return to the United States.  Additionally, he participated in the awarding of Purple Hearts and the drafting of letters to families of service members killed in action.  The Veteran testified that he began having psychiatric difficulties in 2010, but such further increased by 2012.  Similarly, his spouse testified that she noticed that he was different upon his return from his first deployment, and was really struggling after his second deployment.

The Veteran's service treatment records reflect that he deployed to Iraq from June 2005 to February 2006, January 2007 to February 2008, and January 2009 to June 2009.  Post-Deployment Health Questionnaires completed after each deployment reflects the Veteran's report that he witnessed wounded, killed, or dead from the coalition, the enemy, and civilians.  Following his second and third deployments, he reported difficulty with memory and, after his third deployment, he also indicated that he had little interest in doing things.

Furthermore, in June 2011, while on active duty, the Veteran saw Dr. Hoeper for psychiatric complaints.  In a July 2011 statement, Dr. Hoeper reported that the Veteran was responsible for supervising over 57,000 Marines, had been fired upon regularly by both direct and indirect fire, and his convoy was engaged in an IED.  Dr. Hoeper further indicated that the Veteran had witnessed death up close, saw and handled many dead bodies, and was under extreme pressure due to the level of his responsibilities.  It was noted that the Veteran began having nightmares after his first tour in Iraq, which were still present, flashbacks, panic attacks, sleep difficulty, intrusive thoughts, hyperstartle response, and hypervigilance.  Dr. Hoeper also indicated that the Veteran socialized at work only, had impairment of his recent memory, and experienced hallucinations, depression, anger, helplessness, and suicidal thoughts at times.  PTSD and major depression were diagnosed.

In May 2012, also while still on active duty, the Veteran underwent a VA examination, at which time no psychiatric disorder was diagnosed.  However, he reported experiencing numbing, hyperstartle response, isolation, and bad dreams.  With regard to the Veteran's claimed stressors, it was noted that he reported witnessing several wounded and dead Marines and Iraqis.  The examiner found that such stressor did not meet Criterion A (i.e., adequate to support the diagnosis of PTSD), but was related to the Veteran's fear of hostile military or terrorist activity.

However, post-service treatment records continue to show diagnoses of PTSD and major depression from Dr. Hoeper as evidenced in February 2013 and November 2017 reports.  Further, a May 2014 VA treatment record reflects that, during a traumatic brain injury consultation, a VA physician noted the Veteran's complaints of anxiety and depression, which the Veteran reported had been diagnosed as PTSD and depression by Dr. Hoeper.  The VA physician noted that the Veteran's reported psychiatric symptoms were related to depression and PTSD.  The assessment noted that the Veteran's psychological and cognitive symptoms were secondary to depression, anxiety with panic attacks (PTSD by history), and insomnia.

Based on the foregoing, the Board resolves all doubt in favor of the Veteran and finds that service connection for PTSD and major depression is warranted.  In this regard, while the May 2012 VA examiner did not find the presence of a psychiatric disorder, he acknowledged the Veteran's reported stressor was related to his fear of hostile military or terrorist activity.  However, the Veteran does not have a diagnosis of PTSD based on such stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Even so, as evidenced by the July 2011 statement from Dr. Hoeper, the Veteran was diagnosed with PTSD and major depression while on active duty.  Moreover, his reported stressors are consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 1154(a); 38 C.F.R. § 3.304(f)(1).  Therefore, his lay testimony alone is sufficient to establish such stressors.  

Furthermore, the record reflects diagnoses of PTSD and major depression based on such stressors as rendered by Dr. Hoeper, and documented by a VA physician, during the appeal period.  In this regard, if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor. Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  Id.  In the instant case, the Board cannot find that the preponderance of the evidence does not support the PTSD diagnosis rendered by Dr. Hoeper.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that his currently diagnosed PTSD and major depression are related to his military service.  Consequently, service connection for such disorders is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for PTSD and major depression is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


